        Case 1:14-cv-01047-RMC Document 132 Filed 10/09/18 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 UNITED STATES OF AMERICA                         )
 ex rel. LAURENCE SCHNEIDER, et al.,              )
                                                  )
                Plaintiffs,                       )
                                                  )
                                                           Civil Action No. 14-1047 (RMC)
        v.                                        )
                                                  )
 J.P. MORGAN CHASE BANK, N.A., et al.,            )
                                                  )
                Defendants.                       )
                                                  )

   CONSENT MOTION FOR AN EXTENSION OF TIME TO PROVIDE NOTICE

       Pursuant to Federal Rule of Civil Procedure 6, the United States of America (“United

States” or “Government”), by and through its undersigned counsel, respectfully requests that the

Court extend its time for providing notice as to whether the United States will seek the dismissal

of this action under Section 3730(c)(2)(A) of Title 31 of the U.S. Code by two (2) weeks—i.e.,

through and including October 23, 2018.        Through their respective counsel, Relator and

Defendants have graciously consented to the relief sought by this Motion. The grounds for this

Motion are as follows.

       As discussed in its Notice of July 2, 2018, the United States is evaluating whether to seek

the dismissal of this case under Section 3730(c)(2)(A) of the False Claims Act (“FCA”) in light of

the parties’ full briefing (ECF Nos. 124 to 129) on Relator’s motion for leave to file a third

amended complaint in this action. As part of its efforts, the United States met with Relator and

his counsel in late-August to further understand Relator’s theories of recovery under the FCA.

Pursuant to the Government’s request, Relator thereafter provided certain additional information

for the United States to review. The United States similarly met with counsel for Defendants in

early-September and similarly requested and received additional documents from Defendants.
        Case 1:14-cv-01047-RMC Document 132 Filed 10/09/18 Page 2 of 3



       Counsel for the United States continues to actively consider the parties’ respective

presentations and review the materials recently submitted by them. That said, undersigned counsel

has been occupied on matters and deadlines in other pending cases and requires additional time to

complete his review. Specifically, in the past few weeks counsel has been forced to devote time

to expert discovery deadlines in two large FCA cases—United States ex rel. Morsell v. Symantec

Corp., Civ. A. No. 12-0800 (RC) (D.D.C.), and United States v. Quicken Loans, Inc., Civ. A. No.

16-14050 (MAG/RSW) (E.D. Mich.)—among other matters. Consequently, the United States

respectfully requests this extension of time to allow it to complete its review and formulate its

position with regards to dismissal.

       This request is filed in good faith and not for the purposes of delay. This Motion represents

the second request for an extension of this deadline. Allowing the United States additional time

to undertake its review of the information recently provided by the parties and reach a well-

formulated position on dismissal serves the interests of the Court and the parties.



                                            *    *    *




                                                -2-
         Case 1:14-cv-01047-RMC Document 132 Filed 10/09/18 Page 3 of 3



       WHEREFORE, the United States respectfully requests that it be afford until October 23,

2018, to file a notice informing the Court of the results of its review, including whether it proposes

to dismiss this action under its Section 3730(c)(2)(A) prerogatives. A proposed order is enclosed

herewith.

Dated: October 9, 2018
       Washington, DC
                                              Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar #472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar #924092
                                              Civil Chief, U.S. Attorney’s Office

                                              By:          /s/ Brian P. Hudak
                                                    BRIAN P. HUDAK
                                                    Assistant United States Attorney
                                                    555 Fourth Street, NW
                                                    Washington, DC 20530
                                                    (202) 252-2549

                                              Attorneys for the United States of America




                                                -3-
